                             Case 4:18-cr-00097-BMM Document 15 Filed 01/10/19 Page 1 of 7



              RACHEL JULAGAY
              Assistant Federal Defender
              Federal Defenders of Montana
              Great Falls Office
              104 2nd Street South, Suite 301
              Great Falls, Montana 59401
              rachel_julagay@fd.org
              Phone: (406) 727-5328
              Fax: (406) 727-4329
                    Attorneys for Defendant



                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF MONTANA
                                            GREAT FALLS DIVISION


                UNITED STATES OF AMERICA,                       Case No. CR-18-97-GF-BMM

                                     Plaintiff,
                                                              MEMORANDUM IN SUPPORT OF
                vs.                                            UNOPPOSED MOTION FOR
                                                               POSTPONEMENT OF TRIAL
                WILLARD WILSON WHITE III,                        AND FOR EXTENSION
                                                                  OF ALL DEADLINES
                                    Defendant.
                                                               [Speedy Trial Act, 18 U.S.C. §3161(h)(1)
                                                                    Excludable Time: Unknown]



                                         Memorandum of Points and Authorities

                        I.        Introduction

                        The Defendant, Willard Wilson White III, is charged, with one (1) count of

              Wire Fraud in violation of Title 18 U.S.C. § 1343, one (1) count of Theft from an

              Indian Tribal Organization in violation of Title 18 U.S.C. § 1163 and one (1) count
Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                            1
                           Case 4:18-cr-00097-BMM Document 15 Filed 01/10/19 Page 2 of 7



              of Income Tax Evasion in violation of Title 26 U.S.C. § 7201 and Criminal Forfeiture

              in accordance with Title 18 U.S.C. §§ 981(a)(1) and 982, and Title 28 U.S.C. §

              2461(c). He faces a potential sentence of twenty years on Count I, five (5) years on

              Count II and five (5) years on Count III, respectively. Counts I and II allegedly

              occurred on or about July of 2015, and continuing thereafter until on or about October

              of 2015. Count III allegedly occurred on or about February 10, 2016.

                        Mr. White was charged by Indictment on November 16, 2018. Mr. White was

              arraigned before United States Magistrate Judge John T. Johnston on December 18,

              2018, and plead not guilty. (Doc. 6). He was released pending the outcome of his

              case. The case is set for trial on February 19, 2019. (Doc. 9). After being fully

              informed of the nature of this motion, Mr. White has specifically requested a

              continuance of his case.

                        A great deal of investigation needs to be conducted in order to fully prepare for

              trial. The Government has produced over 700 pages of discovery and eight (8) audio

              interviews. The Defense team is still gathering information on potential witnesses

              and must interview them in preparation for trial. The work that needs to be

              undertaken to properly investigate and prepare this case for trial cannot be

              accomplished within the current schedule.             The factual issues attending the

              allegations of the case are sufficiently complex as to require additional time for

              analysis and preparation – both of potential motions and for trial – within the time

Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                              2
                           Case 4:18-cr-00097-BMM Document 15 Filed 01/10/19 Page 3 of 7



              limits imposed by the Speedy Trial Act.

                        II.       Legal Analysis

                        The Speedy Trial Act generally requires that a case must be brought to trial

              within 70 days of a defendant’s initial appearance before a judicial officer. 18 U.S.C.

              § 3161(c)(1). However, the Act does provide a long list of periods of delay that are

              to be excluded in computing the time within which a trial must commence. See

              generally, 18 U.S.C. § 3161(h). Two (2) of the grounds set forth in § 3161(h) are

              relevant to this Motion: delay resulting from the filing of any pretrial motions and

              delay resulting from a continuance granted by a judge on the basis of his findings that

              the ends of justice served by taking the action outweigh the best interest of the public

              and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(1)(F) and § 3161(h)(8).

                        The Speedy Trial Act also allows for delay when necessitated by the “ends of

              justice”. Under § 3161(h)(8)(A), a trial court may exclude any period resulting from

              a continuance beyond the limits of the Speedy Trial Act on a finding that the “ends

              of justice served by taking such action outweigh the best interest of the public and the

              defendant in a speedy trial.” A continuance can be granted on this ground on the

              judge’s own motion or at the request of the defendant or his counsel or the attorney

              for the government. In granting a continuance under this subsection the court should

              consider the factors set forth in § 3161(h)(8)(B). Among the factors that the court is

              to consider are: whether failure to grant the continuance would be likely to make

Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                            3
                           Case 4:18-cr-00097-BMM Document 15 Filed 01/10/19 Page 4 of 7



              continuation of the proceedings impossible or cause a miscarriage of justice; whether

              the case is so unusual or so complex that adequate preparation could not be had

              within the usual time limits; and, whether failure to grant the continuance in a case,

              which taken as a whole, is not so unusual or complex, would deny counsel for the

              defendant or the government the reasonable time necessary for effective preparation,

              taking into account the exercise of due diligence. The trial court must set forth

              “reasonably explicit findings” orally or in writing when excluding time under §

              3161(h)(8)(A). United States v. Perez-Reveles, 715 F.2d 1348, 1351 (9th Cir. 1983).

                        Failure to grant this continuance would likely cause a miscarriage of justice.

              Without the opportunity to conduct additional investigation, as discussed above, it is

              highly doubtful that Mr. White will be able to sufficiently confront the evidence

              against him resulting in a miscarriage of justice and the denial of a fair trial. The case

              presents issues and requires investigation and research which can not be

              accomplished by the current trial setting or other currently scheduled deadlines.

                        III.      Conclusion

                        As a consequence of the issues discussed above, additional time is required to

              allow counsel to prepare this matter for trial. Mr. White prays that the Court will

              vacate the Trial date and extend all deadlines to allow additional time for pretrial

              investigation and trial preparation. The Defendant requests an order declaring the

              ends of justice will be served and outweigh the best interest of the public and the

Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                             4
                           Case 4:18-cr-00097-BMM Document 15 Filed 01/10/19 Page 5 of 7



              Defendant in a speedy trial, and that the case is extended and complex and that trial

              be postponed for at least 45 days from its current setting of February 19, 2019, and

              that all deadlines be adjusted accordingly. The additional time requested in this

              Motion is necessary to an effective defense. Moreover, a continuance, if granted,

              would be fully justified under the terms of the Speedy Trial Act of 1974.

              Accordingly, Mr. White, respectfully requests that the Court grant this Motion and

              continue his trial at least 45 days from the current trial date of February 19, 2019, and

              extend all deadlines in this case.

                        RESPECTFULLY SUBMITTED this 10th day of January, 2019.

                                                       /s/ Rachel Julagay




Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                           5
                           Case 4:18-cr-00097-BMM Document 15 Filed 01/10/19 Page 6 of 7



                                       CERTIFICATE OF COMPLIANCE

                        I hereby certify that this Memorandum in Support of Defendant’s Unopposed

              Motion for Postponement of Trial and Extension of All Deadlines is in compliance

              with Local Rule 7.1(d)(2)(as amended). The brief’s line spacing is double spaced,

              and is proportionately spaced, with a 14 point font size and contains less than 6,500

              words. (Total number of words: 959, excluding tables and certificates).

                        DATED this 10th day of January, 2019.


                                                      /s/ Rachel Julagay




Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                          6
                           Case 4:18-cr-00097-BMM Document 15 Filed 01/10/19 Page 7 of 7



                                             CERTIFICATE OF SERVICE
                                                    L.R. 5.2(b)

                        I hereby certify that on January 10, 2019, a copy of the foregoing document

              was served on the following persons by the following means:

               1, 2               CM-ECF
                                  Hand Delivery
                 3                Mail
                                  Overnight Delivery Service
                                  Fax
                                  E-Mail

              1.        CLERK, UNITED STATES DISTRICT COURT

              2.        RYAN G. WELDON
                        Assistant United States Attorney
                        United States Attorney's Office
                              Counsel for the United States of America

              3.        WILLARD WILSON WHITE III
                            Defendant


                                                          /s/ Rachel Julagay




Federal Defenders of Montana
104 2nd Street South, Suite 301
Great Falls, MT 59401
(406) 727-5328                                                 7
